Citation Nr: 9930912	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for kidney stones, 
claimed as a residual of exposure to a herbicide agent.  

2.  Entitlement to service connection for tumors on the left 
ear, claimed as a residual of exposure to a herbicide agent.  

3.  Entitlement to service connection for tumors on the legs, 
claimed as a residual of exposure to a herbicide agent.  

4.  Entitlement to service connection for a birth defect of 
the veteran's child, claimed as a residual of the veteran's 
exposure to a herbicide agent.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed to the Board.  

On appeal, the veteran requested that he be scheduled for a 
personal hearing before a hearing officer at the RO.  A 
hearing was scheduled.  The veteran was notified of the time 
and place of the hearing.  He did not present himself for the 
hearing nor did he request that the hearing be rescheduled.  


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran has, or ever has had kidney stones or tumors on 
his left ear and legs.  

2.  The claim for entitlement to service connection for a 
birth defect of the veteran's child, claimed as a residual of 
the veteran's exposure to a herbicide agent, lacks medical 
and legal support.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for kidney 
stones and tumors on the left ear and legs, claimed as 
secondary to exposure to a herbicide, including Agent Orange, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of service connection for a birth defect of the 
veteran's child, claimed as a residual of the veteran's 
exposure to a herbicide agent, including Agent Orange, lacks 
legal merit.  38 U.S.C.A. §§ 1110, 1116, 5107, 7104 (West 
1991); 38 C.F.R. §§ 3.303, 3.814, 20.101 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his claim in August 1996 for service 
connection for kidney stones, tumors on his left ear, tumors 
on his legs, and for his daughter's clef palate birth defect, 
each claimed as residuals of exposure to Agent Orange while 
serving on active duty in Vietnam.  The VA, in a letter dated 
in September 1996, informed the veteran that he needed to 
submit evidence of the earliest manifestations of the claimed 
disorders and of any treatment he received for those claimed 
disorders.  He was also requested to furnish information 
regarding his alleged exposure to a herbicide agent, 
including Agent Orange, while on active duty. 

The veteran did not submit copies of any private medical 
treatment records or a list of private medical practitioners 
from whom he was seen for any of his claimed disorders.  
There is no evidence of record that he received any VA 
medical treatment for his claimed disorders and his 
application for compensation or pension does not contain any 
information pertaining to civilian or VA medical personnel or 
facilities from whom or where he received treatment for his 
claimed disorders.  

His substantive appeal contains a request for a personal 
hearing to be held at the RO before a hearing officer.  The 
requested hearing was scheduled for August 1997 and he was 
notified of the time and place by VA letter, dated in July 
1997 and sent to his address of record.  He did not show for 
the hearing and the RO did not receive a request for the 
hearing to be rescheduled.  

I.  Service Connection - Kidney Stones and Tumors

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

However, the preliminary question to be answered, however, is 
whether the veteran has presented evidence of well-grounded 
claims for service connection.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In this case, there is no competent medical evidence 
establishing that the veteran has, or ever has had, kidney 
stones or tumors on his left ear and legs.  The veteran's 
service medical records are devoid of any reference to kidney 
stones or tumors on his left ear and legs.  There is no 
record of post-service treatment for kidney stones or tumors.  
More significantly, he has presented no competent medical 
evidence that he currently has kidney stones or tumors on his 
left ear and legs.  As the e, the veteran is unable to meet 
the first criterion of establishing a well-grounded service 
connection claim under any theory of entitlement (direct or 
presumptive service connection).  

In the absence of competent medical evidence of the currently 
claimed disabilities (and of a nexus between those 
disabilities and service), there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

While the veteran asserts that he has kidney stones and 
tumors on his left ear, each claimed as residuals of exposure 
to Agent Orange in Vietnam, as a lay person without medical 
training, he is not competent to offer an opinion on medical 
matters, such as the diagnosis of a disability and an opinion 
as to the relationship between that disability and service.  
See Jones v. Derwinski, 7 Vet. App. 134, 137 (1994): Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

As the veteran has not met his burden of presenting a well-
grounded claim for service connection for kidney stones and 
tumors, the VA is under no duty to assist him in developing 
the facts pertinent to the claim.  See Epps, 126 F.3d at 
1468.  Furthermore, the Board is aware of no circumstances in 
this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the appellant's claim of entitlement to 
service connection.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The RO also denied the veteran's claim for service connection 
for kidney stones and tumors on his left ear and legs as not 
well grounded.  Hence, the duty to inform him of the evidence 
necessary to well ground the claim, and the reasons why the 
current claim is inadequate, are met.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

II.  Birth Defects

The veteran contends that his exposure to Agent Orange during 
service in Vietnam led to his daughter being born with a clef 
palate.  

As noted earlier, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by a veteran's active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  With the exception of cases of 
spina bifida, the provisions relating to the award of 
compensation benefits for a disability due to exposure to 
Agent Orange contemplate payment only for disabilities 
suffered by a "veteran."  See 38 U.S.C.A. § 1116(a)(1)(A); 
38 C.F.R. § 3.814.  

As the veteran's claimed birth defect of his daughter does 
not include spina bifida, there is no provision for a grant 
of service connection on account of birth defects.  In cases 
such as this, where the law does not provide a basis for 
redress, the claim must be denied as lacking legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the VA, and precedent opinions of the General 
Counsel of the VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Furthermore, despite the RO's denial of the claim 
as not well grounded, the veteran was apprised of the fact 
that there are currently no provisions of law for payment of 
compensation for a disability of the veteran's child, other 
than additional allowance for dependents when the veteran is 
entitled to compensation or pension, due to the veteran's 
exposure to Agent Orange.  Thus, there is no prejudice to the 
veteran in the Board denying the claim on that basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  


ORDER

In the absence of evidence of well-grounded claims, service 
connection for kidney stones, for tumors on the left ear, and 
for tumors on the legs, is denied.  


In the absence of a legally meritorious claim, service 
connection for a birth defect of the veteran's child, claimed 
as a residual of the veteran's exposure to a herbicide agent, 
including Agent Orange, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

